Title: From Thomas Jefferson to Thomas Fairfax, 16 October 1821
From: Jefferson, Thomas
To: Fairfax, Thomas


						
						
							P. F.
							Oct. 16. 21
					I this moment recieve, and at an occasional residce very distant from Monto your favor of Sep. 20. which with a like delay in the transmission of this answer must acct for your late reciept of  the buildings for the accomodn of the Professors and students of the Univy will all be ready in the course of this winter. to effect this we borrowed by authority of the legisl. 120,000. D. from the literary fund pledged for it’s reimbursemt our annuity of 15. M.D. and charged on that fund should the legisl. at any time consider this advance from a fund appropred to educn as fairly applicable to the erection of the Univy & release the University from the oblign to  replace it. the instn may open within a year after such a decln. if on the contrary they insist on reimbursemt, the present youths of our country will be old men before it is accomplished. you will judge Sir from these circumstances that it is not in my power to inform you when the instn will be opened, and do me the favor to accept with my regrets the  of my great esteem & resp
						